Opinion issued January 14, 2016




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                          ————————————
                           NO. 01-15-00121-CV
                         ———————————
  RICHARD FAWCETT, KEVIN ROBERTS, DARRIN PITTS, GEORGE
LILLARD, CHRISTOPHER MATTHEWS, ARMANDO FLORIDO, BILLY
 MORENO, DAVID VUKOVIC, KEN KIRKPATRICK, JAMES LEMONS,
     DOUGLAS HISSONG AND SALOMON LAHANA, Appellants
                                    V.
                     ROBERT J. ROGERS, Appellee


                 On Appeal from the 113th District Court
                          Harris County, Texas
                    Trial Court Case No. 2014-51782


                               OPINION

     Appellee, Robert J. Rogers, filed suit for defamation against all of the

appellants, Richard Fawcett, Kevin Roberts, Darrin Pitts, George Lillard,
Christopher Matthews, Armando Florido, Billy Moreno, David Vukovic, Ken

Kirkpatrick, James Lemons, Douglas Hissong, and Salomon Lahana. The appellants

filed motions to dismiss under Chapter 27 of the Texas Civil Practice and Remedies

Code.1 The trial court denied the motions. In three issues, the appellants argue (1)

they proved that Rogers’s defamation claims are governed by Chapter 27, (2) Rogers

failed to present prima facie evidence of his claims against them, and (3) the lawsuit

should have been dismissed under the doctrine of judicial non-interference.

      We affirm, in part, and reverse and render, in part.

                                    Background

      All of the parties to this appeal, with the exception of Lahana, are members

and officers of Gray Masonic Lodge 329, in Houston, Texas. Rogers served as the

treasurer for Gray Lodge from July 2011 to April 30, 2014. On August 6, 2014, all

but two of the appellants, Lahana and Lillard, signed a document entitled “Charges

of Masonic Disciplinary Violations,” charging Rogers and two other members with

violating several Masonic rules.

      The document states that the charges “were public[ly] presented at the August

6th, 2014 stated meeting of Gray Lodge No. 329. . . . in the presence of R.W. Dennis

Billings District Deputy Grand Master, during his official visit to the lodge.” The

document also announced that everyone who “affixed their names” to the document


1
      See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(a) (Vernon 2015).

                                          2
were “in agreement to these charges.” The details of the charges asserted against

Rogers claimed that, among other things, he had (1) “violated his masonic

Obligation wherein he promised he would not cheat wrong or defraud a Brother

Master Mason or Master Masons Lodge, etc.”; (2) “misappropriated funds therefore,

cheating and defrauding Gray Lodge by signing a check . . . and using Gray lodge

funds for personal jewelry without the lodges[’] consent”; and (3) allowed another

member of the lodge to sign a check after that member had been removed as a signer

on the bank account. Lahana was listed as a potential witness regarding these

allegations.

      In response to the masonic charges, Rogers filed suit against the people who

signed the charging document and Lahana. Rogers claimed that the allegations

against him in the charging document were defamatory.

      After Rogers filed suit, certain members of the lodge, including Lillard, sent

emails discussing the suit. In one email in the exchange, Lillard suggested to Roberts

that Roberts should contact the lodge’s insurance company, deny any wrongdoing,

and inform the insurance company that Rogers may have committed a “swoop and

squat” scheme. Specifically, Lillard wrote,

      I also recommend that you order (in writing) Mark to convey to the
      insurance company that we [heartily] deny any liability or wrong doing
      and (this is important) that the suing party is the same person who
      insisted on the lodge tak[ing] out heavy liability coverage. Don’t say
      “it is” but this might be a variation of the old “swoop & squat” where
      the claimant “sets up” the claim ahead of time.

                                          3
Lillard later included others officers of the lodge on the email chain containing the

email in question. Soon after, Rogers amended his petition, naming Lillard as a

defendant and claiming that the email in question was defamatory.

      Once they answered, the defendants filed motions to dismiss based on Chapter

27 of the Civil Practice and Remedies Code.2 They also argued that the trial court

should dismiss the suit based on the doctrine of judicial non-interference.

      Rogers responded to the motion, asserting that Chapter 27 did not apply and

that he had sufficient proof of his claims to prevent dismissal. One of Rogers’s

exhibits attached to the motion was his affidavit. In it, he averred that the parties

that charged him with financial wrongdoing never consulted or involved the lodge’s

treasurer. He also asserted that all of the defendants that signed the charging

document knew an annual audit of the organization was underway and that two of

the signers were on the audit committee. He testified that that the audit—completed

two weeks after the charges—found no financial wrongdoing. The record also

includes a letter stating that the grand master, who oversaw the investigation of the

charges asserted against Rogers, “determined that the allegations do not rise to the

level of a Masonic disciplinary violation. He dismissed the allegations.”

      After a hearing, the trial court denied the motion to dismiss.




2
      See CIV. PRAC. & REM. § 27.003(a).

                                           4
                                Motion to Dismiss

      In their first two issues, the appellants argue that the trial court erred by

denying their motion to dismiss because they proved that Rogers’s claims are subject

to Chapter 27 and because Rogers failed to establish the prima facie elements of his

defamation claims. Before analyzing these issues, it is necessary to distinguish

between certain appellants. Ten of the appellants signed the document charging

Rogers with misappropriation of the lodge’s funds. We refer to them collectively as

the “Signing Defendants.” The other two appellants, Lillard and Lahana, will be

referred to individually.

A.    Standard of Review

      We review de novo a trial court’s ruling on a motion to dismiss pursuant to

Chapter 27 of the Texas Civil Practice and Remedies Code. Better Bus. Bureau of

Metro. Hous., Inc. v. John Moore Servs., Inc., 441 S.W.3d 345, 353 (Tex. App.—

Houston [1st Dist.] 2013, pet. denied); Newspaper Holdings, Inc. v. Crazy Hotel

Assisted Living, Ltd., 416 S.W.3d 71, 80 (Tex. App.—Houston [1st Dist.] 2013, pet.

denied); Serafine v. Blunt, 466 S.W.3d 352, 357 (Tex. App.—Austin 2015, no pet.).

B.    Whether the Claims Fall Under Chapter 27

      Chapter 27 of the Civil Practice and Remedies Code allows parties to seek

dismissal of certain types of claims filed against them unless the opposing party

presents prima facie evidence of each element of those claims. See TEX. CIV. PRAC.



                                         5
& REM. CODE ANN. §§ 27.003(a), 27.005(b)–(c) (Vernon 2015). This involves a

two-step process.        See Prather & Bland, Bullies Beware: Safeguarding

Constitutional Rights Through Anti-SLAPP in Texas, 47 TEX. TECH. L. REV. 725,

750–53 (2015). First, as it applies to this case, the moving party must show “that

the legal action is based on, relates to, or is in response to the party’s exercise of . . .

the right of association.” CIV. PRAC. & REM. § 27.005(b)(3). If the movant carries

this burden, the non-movant must then submit prima facie proof of each essential

element of the applicable claims.3 Id. § 27.005(c).

       Rogers brought defamation claims against each of the appellants.                The

appellants argue that the defamation claims relate to their exercise of the right of

association. A legal action that “is based on, relates to, or is in response to a party’s

exercise of . . . the right of association” falls under the protections of Chapter 27.

See id. § 27.003(a); accord TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(b)(3).



3
       In some instances, there is a third step to the process. See Prather & Bland, Bullies
       Beware: Safeguarding Constitutional Rights Through Anti-SLAPP in Texas, 47
       Tex. Tech. L. Rev. 725, 754 (2015). If the non-movant carries its burden on
       establishing the elements of the applicable claims, the movant can seek dismissal
       based on applicable affirmative defenses. TEX. CIV. PRAC. & REM. CODE ANN.
       § 27.005(d) (Vernon 2015). While the movants in this case asserted some
       affirmative defenses at trial, they have not argued on appeal that any of the
       affirmative defenses form a reason to reverse the trial court’s ruling. See TEX. R.
       APP. P. 38.1(i) (requiring briefs to contain clear and concise arguments with
       appropriate citation to legal authority and record); Walling v. Metcalfe, 863 S.W.2d
56, 58 (Tex. 1993) (“We have held repeatedly that the courts of appeals may not
       reverse the judgment of a trial court for a reason not raised in a point of error.”).
       Accordingly, this provision is not at issue on this appeal.

                                             6
“‘Exercise of the right of association’ means a communication between individuals

who join together to collectively express, promote, pursue, or defend common

interests.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(2) (Vernon 2015).

      All the parties to this suit are Masons. All but Lahana are members of the

same lodge. For all of the appellants except Lillard, the facts giving rise to the suit

stem from the Signing Defendants signing a document accusing Rogers of violations

of the organization’s rules and seeking review within the organization of the

allegations.4 Rogers claimed in his petition that the Signing Defendants and Lahana

defamed him by making the allegations within that document.

      The claim of defamation against Lillard stems from an email discussing the

allegations asserted against Rogers. In one email in the exchange, Lillard suggested

to Roberts that Roberts should contact the lodge’s insurance company, deny any

wrongdoing, and inform the insurance company that Rogers may have committed a

“swoop and squat” scheme. Lillard later included other officers of the lodge on the

email chain containing the email in question.

      The facts of all of these allegations are similar to those in Combined Law

Enforcement Associations of Texas v. Sheffield, No. 03-13-00105-CV, 2014 WL
411672 (Tex. App.—Austin Jan. 31, 2014, pet. denied) (mem. op.). In that case,

Sheffield had been a “field service representative” for CLEAT, a labor union that


4
      Lahana did not sign the document but was listed as a witness within the document.

                                          7
represents law enforcement officers. Id. at *1. At a certain point, CLEAT fired

Sheffield. Id. At the time, Sheffield had his work laptop at his house. Id. Before

returning the laptop, Sheffield deleted certain files. Id. The propriety of deleting

those files became the source of many disputes between the parties. See id. at *1–

*2.

      Ultimately, Sheffield brought defamation actions against CLEAT and its

executive director, Burpo. Id. at *2. In the suit, Sheffield alleged that CLEAT and

Burpo defamed him by stating that “Sheffield committed criminal acts in connection

with his employment with CLEAT.” Id. CLEAT and Burpo filed a motion to

dismiss under Chapter 27, claiming the statements related to their right of

association. Id. The Austin Court of Appeals held that the statements made among

the members of CLEAT fell under Chapter 27. See id. at *5. The members of

CLEAT had “joined together . . . to collectively express, promote, or defend the

common interests of police officers.” Id. The allegations of Sheffield’s wrongdoing

during and immediately following his employment with CLEAT “plainly [were]

based on, relate[d] to, or [were] in response to these communications made in the

exercise of the right of association.” Id.

      We hold the same is true here. All of the communications about which Rogers

complains were made among Masons. All of the defendants except for Lahana were

members of the same lodge. Lahana’s basis for being sued was his involvement in



                                             8
the activities of the Gray Lodge.      All of the complained-of communications

concerned whether Rogers had violated internal rules of the organization. The

allegedly defamatory document that the Signing Defendants signed sought review

within the organization of Rogers’s actions.

      It is undisputed that all of the parties, as members of the Masons, have joined

together to collectively express, promote or defend common interests. See CIV.

PRAC. & REM. § 27.001(2). All of the allegedly defamatory statements were between

individuals seeking to defend their common interests. See id. And Rogers’s claims

are based on these statements. See id. §§ 27.003(a), 27.005(b)(3). Accordingly, we

hold that the appellants carried their burden of establishing that Chapter 27 applies.

      Rogers argues that Chapter 27 does not apply because the chapter’s

protections are limited to public communications or participation in government.

Because the communications at issue were only between private parties, Rogers

argues, Chapter 27 does not apply to his claims.

      The Supreme Court of Texas, however, has recently rejected this argument.

In Lippincott, the court reviewed a lower-court’s holding that Chapter 27 “only

applies to communications that are public in form.” Lippincott v. Whisenhunt, 462
S.W.3d 507, 508 (Tex. 2015). The Supreme Court of Texas observed that the statute

defined communication and did not limit the meaning to public communications. Id.

at 509 (citing CIV. PRAC. & REM. § 27.001(1)). “Had the Legislature intended to



                                          9
limit the Act to publicly communicated speech, it could have easily added language

to that effect. In the absence of such limiting language, we must presume that the

Legislature broadly included both public and private communication.” Id. (citations

omitted). Accordingly, the private nature of the communications about which

Rogers complains does not affect the applicability of Chapter 27 to his claims.

      Rogers also argues that the chapter does not apply because “defamatory

statements are not protected under” the chapter. This ultimately concerns, however,

whether Rogers established the prima facie elements for his defamation claims, not

whether the claims fall under the chapter. See CIV. PRAC. & REM. § 27.005(b)–(c).

      We sustain the appellants’ first issue.

C.    Prima Facie Elements of the Defamation Claims

      The trial court denied the appellants’ motion to dismiss on the express

conclusion that Chapter 27 did not apply to Rogers’ claims. We have reached the

opposite conclusion. Because this is a de novo review, however, we are not

constrained by the trial court’s conclusions. See Markel Ins. Co. v. Muzyka, 293
S.W.3d 380, 385 (Tex. App.—Fort Worth 2009, no pet.). Accordingly, we continue

our review of the motion and will affirm if the trial court reached the correct result.

See id. (citing BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex.

2002)).




                                          10
      In their second issue, the appellants argue that Rogers failed to establish prima

facie proof for each element of his defamation claims. “The court may not dismiss

a legal action under this section if the party bringing the legal action establishes by

clear and specific evidence a prima facie case for each essential element of the claim

in question.” CIV. PRAC. & REM. § 27.005(c). Rogers asserted defamation claims

against each of the appellants. In a suit by a private person against a non-media

defendant, the elements for a defamation claim are (1) the publication of a statement

of fact to a third party, (2) that was defamatory concerning the plaintiff, (3) with the

requisite degree of fault, and (4) damages, in some cases. See In re Lipsky, 460
S.W.3d 579, 593 (Tex. 2015) (identifying elements, but including burden of proving

statement is false); Randall’s Food Markets, Inc. v. Johnson, 891 S.W.2d 640, 646

(Tex. 1995) (holding, for private-individual plaintiff against a non-media defendant,

falsity of statement is generally presumed and truth of statement is affirmative

defense).   The requisite degree of fault for a private-individual plaintiff is

negligence. Lipsky, 460 S.W.3d at 593.

      Because the allegations against the Signing Defendants are the same, we will

consider Rogers’s claims against them together.

      1.     The Signing Defendants

      The document charging Rogers of wrongdoing begins by recognizing that

charges were filed on behalf of Gray Lodge against Rogers and others. The



                                          11
document states that the charges “were public[ly] presented at the August 6th, 2014

stated meeting of Gray Lodge No. 329. . . . in the presence of R.W. Dennis Billings

District Deputy Grand Master, during his official visit to the lodge.” In his affidavit

responding to the motion to dismiss, Rogers also averred that the charges were read

aloud during a lodge meeting and then presented to Billings. The document also

announced that everyone who “affixed their names” to the document were “in

agreement to these charges.”

       The details of the charges asserted against Rogers claimed that, among other

things, he had (1) “violated his masonic Obligation wherein he promised he would

not cheat wrong or defraud a Brother Master Mason or Master Masons Lodge, etc.”;

(2) “misappropriated funds therefore, cheating and defrauding Gray Lodge by

signing a check . . . and using Gray lodge funds for personal jewelry without the

lodges[’] consent”; and (3) allowed another member of the lodge to sign a check

after that member had been removed as a signer on the bank account.

       The document in question shows by itself, then, that the Signing Defendants

agreed to allegations of the charges and that the details of the charges were publicly

presented at a lodge meeting. The charges asserted that Rogers had misappropriated

funds, spent those funds on personal goods, and allowed unauthorized signing of

checks. See id. at 593 (holding element of defamation is publication of statements

of fact to third party).



                                          12
       Certain factual assertions, if untrue, are deemed to be defamatory per se. See

id. at 596. Such assertions include “accusing someone of a crime, of having a foul

or loathsome disease, or of engaging in serious sexual misconduct” as well as

“remarks that adversely reflect on a person’s fitness to conduct his or her business

or trade.” Id. Misappropriating funds and permitting unauthorized withdrawals of

funds is a crime. See Morrill v. Cisek, 226 S.W.3d 545, 550 (Tex. App.—Houston

[1st Dist.] 2006, no pet.) (holding accusing someone of misappropriating funds is

defamatory per se); TEX. PENAL CODE ANN. § 31.03(a) (Vernon Supp. 2015)

(establishing crime of theft occurs when a person unlawfully appropriates property

with intent to deprive owner of property). All of these defamatory statements

concerned Rogers. See Lipsky, 460 S.W.3d at 593 (holding defamation requires

proof that statement concerned plaintiff).

       Because Rogers is a private individual, his burden is to prove the defamatory

statements were published with negligence. See id. “Texas courts have defined

negligence in the defamation context as the ‘failure to investigate the truth or falsity

of a statement before publication, and [the] failure to act as a reasonably prudent

[person].’” Newspaper Holdings, Inc. v. Crazy Hotel Assisted Living, Ltd., 416
S.W.3d 71, 85 (Tex. App.—Houston [1st Dist.] 2013, pet. denied) (quoting

Marathon Oil Co. v. Salazar, 682 S.W.2d 624, 631 (Tex. App.—Houston [1st Dist.]

1984, writ ref’d n.r.e.)).



                                          13
      Rogers averred in his affidavit that the Signing Defendants did not investigate

the charges before signing the document.          “[T]here was no consultation or

involvement of the club’s treasurer.” He asserted that all of the Signing Defendants

knew an annual audit of the organization was underway and that two of the Signing

Defendants were on the audit committee. He testified that the audit—completed two

weeks after the charges—found no financial wrongdoing. The record also shows

that the grand master, who oversaw the investigation of the charges asserted against

Rogers, “determined that the allegations do not rise to the level of a Masonic

disciplinary violation. He dismissed the allegations.” We hold this is prima facie

proof that the Signing Defendants failed to investigate the truth or falsity of the

allegations before publishing the documents.        See Lipsky, 460 S.W.3d at 593

(holding element of defamation for private individual is defendants acted with

negligence); Newspaper Holdings, 416 S.W.3d at 85 (holding that failure to

investigate truth or falsity of published allegations is negligence).

      The final element is damages. See Lipsky, 460 S.W.3d at 593. For a

defamation per se claim, however, proof of damages is not an essential element of

the claim. Id. at 596. A plaintiff is only required to present proof of the essential

elements of his claim. CIV. PRAC. & REM. § 27.005(c) (requiring plaintiff to present

prima facie evidence to support each essential element of claim). Because we have




                                          14
held that Rogers has presented proof of a defamation per se claim, Rogers was not

required to offer proof of damages. See Lipsky, 460 S.W.3d at 596.

      We overrule the appellants’ second issue as it applies to the Signing

Defendants.

      2.      Lahana

      According to the evidence presented by the parties, Lahana’s only

involvement in the alleged defamation of Rogers was being listed as a potential

witness by the Signing Defendants in the document specifying the charges against

Rogers. Rogers argues,

      Appellant Lahana authorized and consented to his name being listed as
      a witness on the document containing the defamatory statements. By
      doing so, he necessarily had approved and accepted the contents of the
      document. By allowing his name to be listed on the document
      containing the defamatory statements, Appellant Lahana effectively
      signed the document and therefore published the defamatory
      statements.

      The only authority Rogers cites to support this claim is a criminal case from

1948. See Bustillos v. State, 213 S.W.2d 837, 842 (Tex. Crim. App. 1948). Bustillos,

in turn, relies on an 1896 Louisiana Supreme Court case for the proposition that a

person can sign a document by making some mark on the document “‘in token of

his intention to be bound by its contents.’” Id. (quoting Bd. of Trustees of Seventh

St. Colored M.E. Church v. Campbell, 21 So. 184, 187 (La. 1896)). Even by the

logic of these cases, however, Rogers still has no proof that Lahana signed the



                                        15
document. The portion of the document identifying Lahana as a witness was typed.

There is no proof that Lahana typed his name or any other portion of the document;

nor is there proof that any typing Lahana may have done was meant to convey an

intention to be bound by the contents of the document.

      We hold Rogers failed to carry his burden of presenting prima facie proof of

a defamation claim against Lahana. We sustain the appellants’ second issue as it

applies to Lahana.

      3.     Lillard

      The action against Lillard concerns statements made in an email chain. In one

email in the exchange, Lillard suggested to Roberts that Roberts should contact the

lodge’s insurance company, deny any wrongdoing, and inform the insurance

company that Rogers may have committed a “swoop and squat” scheme.

Specifically, Lillard wrote,

      I also recommend that you order (in writing) Mark to convey to the
      insurance company that we [heartily] deny any liability or wrong doing
      and (this is important) that the suing party is the same person who
      insisted on the lodge tak[ing] out heavy liability coverage. Don’t say
      “it is” but this might be a variation of the old “swoop & squat” where
      the claimant “sets up” the claim ahead of time.

Rogers argues the last statement accuses him of committing insurance fraud. We

disagree.

      Lillard did not assert that Rogers committed insurance fraud. Instead, he

advised someone within the organization to warn their insurance provider that, based


                                        16
on the allegations, Rogers might have committed insurance fraud. “Under the First

Amendment there is no such thing as a false idea.” Gertz v. Robert Welch, Inc., 418
U.S. 323, 339, 94 S. Ct. 2997, 3007 (1974). Subjective assertions are not actionable.

Vice v. Kasprzak, 318 S.W.3d 1, 18 (Tex. App.—Houston [1st Dist.] 2009, pet.

denied). Lillard did not, then, make a statement of fact; he only suggested warning

the insurance company of the possibility that insurance fraud might have occurred

based on the allegations of the Signing Defendants. Indeed, Lillard specifically

emphasized the need to say it was a possibility instead of asserting it as a fact. We

hold a reasonable person could not determine that Lillard’s statement was capable

of defamatory meaning. See id. (holding determination of whether publication is

actionable statement of fact depends on reasonable person’s perception of entirely

of publication).

      We hold Rogers failed to carry his burden of presenting prima facie proof of

a defamation claim against Lillard. We sustain the appellants’ second issue as it

applies to Lillard.

                            Judicial Non-Interference

      In their third issue, the appellants argue the trial court should have dismissed

the claims against them based on the doctrine of judicial non-interference.

      This is an interlocutory appeal. “A party may not appeal an interlocutory

order unless authorized by statute.” Bally Total Fitness Corp. v. Jackson, 53 S.W.3d
17
352, 352 (Tex. 2001). An appellate court’s jurisdiction over an interlocutory appeal

is limited to the scope permitted in the statute. Astoria Indus. of Iowa, Inc. v. SNF,

Inc., 223 S.W.3d 616, 626 (Tex. App.—Fort Worth 2007, pet. denied); see also

CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011) (holding appellate courts

strictly apply statutes granting interlocutory appeals because they are narrow

exceptions to general rule against appealing interlocutory orders). Issues outside

that scope cannot be considered in the interlocutory appeal, even if presented in the

same motion or other relief is granted in the same order. See Astoria Indus., 223
S.W.3d at 626. Interlocutory appeals of a trial court’s ruling on a motion to dismiss

pursuant to Chapter 27 are statutorily authorized. See TEX. CIV. PRAC. & REM. CODE

ANN. § 27.008 (Vernon 2015), § 51.014(a)(12) (Vernon Supp. 2015). The authority

is limited to motions to dismiss based on Chapter 27, however. See id. §§ 27.008,

51.014(a)(12). Chapter 27 does not encompass dismissals based on the doctrine of

judicial non-interference. Accordingly, it is not a grounds for presenting this issue

in an interlocutory appeal.

      An exception to this rule is that certain jurisdictional matters can be

considered for the first time on appeal even when they are outside the scope of the

interlocutory appeal. See Rusk State Hosp. v. Black, 392 S.W.3d 88, 94–96 (Tex.

2012). Those cases, however, concern questions of the trial court’s subject-matter




                                         18
jurisdiction or matters that “implicate[] a court’s subject-matter jurisdiction over

pending claims.” Id. at 95.

      Some courts have held that the doctrine of judicial noninterference is a

jurisdictional rule implicating subject-matter jurisdiction. See Tex. Thoroughbred

Breeders Ass’n v. Donnan, 202 S.W.3d 213, 223–24 (Tex. App.—Tyler 2006, pet.

denied); Juarez v. Tex. Ass’n of Sporting Officials El Paso Chapter, 172 S.W.3d
274, 278–79 (Tex. App.—El Paso 2005, no pet.). The Fourteenth Court of Appeals

has disagreed with this assessment, however. See Stevens v. Anatolian Shepherd

Dog Club of Am., Inc., 231 S.W.3d 71, 75 (Tex. App.—Houston [14th Dist.] 2007,

pet. denied). “Courts have not declined to assert jurisdiction over disputes involving

non-profit associations because they lack subject matter jurisdiction; rather they

have declined to exercise jurisdiction more for various policy reasons such as

judicial economy.” Id.

      We agree with the analysis of the Fourteenth Court of Appeals. The decision

about whether to apply the doctrine is determined by balancing the rights of an

organization to enact its own rules and prescribing qualifications for membership

against any valuable rights of property interests at stake. See id. at 75–76. Subject-

matter jurisdiction is not established or disproved by weighing policy concerns. See

City of DeSoto v. White, 288 S.W.3d 389, 393 (Tex. 2009) (“The failure of a

jurisdictional requirement deprives the court of the power to act (other than to



                                         19
determine that it has no jurisdiction), and ever to have acted, as a matter of law.”).

Because the doctrine of judicial non-interference does not implicate subject-matter

jurisdiction and because there is no statutory authority allowing interlocutory review

of a motion to dismiss based on the doctrine of judicial non-interference, we lack

jurisdiction to consider this argument.

      We overrule the appellants’ third issue.

                                     Conclusion

      We reverse the trial court’s order denying the motion to dismiss as it applies

to Salomon Lahana and George Lillard. We affirm the remainder of the order. We

remand to the trial court for dismissal of Salomon Lahana and George Lillard.




                                               Laura Carter Higley
                                               Justice

Panel consists of Justices Jennings, Higley, and Brown.

Justice Jennings, concurring in part and dissenting in part.




                                          20